DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4, 6-17, 22-25, 28, and 31-33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kuncl et al. (US 2012/0040716).
Regarding claim 1:
Kuncl discloses:
A device comprising:
a display (paragraph 26; Fig. 1a: 102);
a projector configured to project onto a projection surface that is located at a position adjacent to the display (Fig. 1a: 104; paragraph 26), the projection surface having a projection area within which the projector projects a plurality of additional image content (as shown in, e.g., Fig. 1A); and
circuitry configured to
control the display to display a first image (paragraph 103); and 
control the projector to project a second image which is related to the first image displayed on the display (paragraphs 103-105),
wherein the circuitry controls, based on a determination that a size of a continuous image formed by the first image and the second image is greater than a size of the display, the display to display only the first image on the display and the projector to initialize projection of only a portion of the second image for a predetermined period of time (the second image can be, as, e.g., paragraph 103 : “if the user interface includes more icons than can be displayed on the display screen 410,” where some of these additional icons may only be displayed for a predetermined period of time as per paragraph 105);
wherein the first image is displayed by the display to be positioned within a first display plane, and the second image is projected by the projector onto the projection surface to be positioned within a second display plane which is rotated relative to the first display plane (Fig. 2; paragraph 38).
Regarding claim 2:

wherein the second image includes a user interface associated therewith to allow an input data to be input based on touch information on the second image (paragraphs 103-105), and
 wherein the circuitry controls the display to display a third image which results from the input data input via the user interface being reflected on the first image (as per, e.g., Fig. 7b, the input can cause an update to the image, which can be considered “a third image”).
Regarding claim 4:
Kuncl discloses:
wherein the projector projects, onto the projection surface, both the second image and a text (as per, e.g., Fig. 9).
Regarding claim 6:
Kuncl discloses:
wherein the second image includes a user interface associated therewith to allow an input data to be input based on touch information on the second image (paragraphs 103-105), and
wherein the input data comprises a command to modify the first image (follows from, e.g., paragraph 77: lots of things about the application on the first image might be controlled this way).
Regarding claim 7:
Kuncl discloses:
wherein the projected portion of second image is displayed on the projection surface to be substantially contiguous with the first image displayed on the display (follows from, e.g., paragraph 103: it is “an extension” of the display).
Regarding claim 8:
Kuncl discloses:

Regarding claim 9:
Kuncl discloses:
the circuitry is further configured to detect a contact between an operational tool of a user and a surface of the display upon which the first image is displayed (paragraph 32).
Regarding claim 10:
Kuncl discloses:
wherein the operational tool comprises a human appendage (paragraph 32).
Regarding claim 11:
Kuncl discloses:
wherein the circuitry is further configured to identify a first contact position associated with the contact (paragraph 32: “at locations.”).
Regarding claim 12:
wherein the circuitry is further configured to identify a movement of the first contact position (follows from, e.g., paragraph 80).
Regarding claim 13:
wherein the circuitry is further configured to detect a contact between an operational tool of a user and the projection surface, and to identify a position associated with the detected contact (paragraph 80).
Regarding claim 14:
wherein the circuitry is further configured to identify a movement of the detected contact (paragraph 80).
Regarding claim 15:

Regarding claims 16-17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 22:
Kuncl discloses:
wherein the second image includes a user interface associated therewith to allow an input data to be input based on touch information on the second image (paragraphs 103-105), and
wherein the touch information on the second image is generated in accordance with a touch operation made upon displayed content of the projected second image (paragraph 32).
Regarding claim 23:
Kuncl discloses:
wherein the projected plurality of additional image content does not include the projected portion of the second image (it can project both more detailed content and additional icons, as per paragraph 103, so one can be considered “the projected plurality of additional image content” and one the “projected second image”).
Regarding claim 25:
Kuncl discloses:
wherein the projected portion of the second image is projected onto the projection surface to be positioned within the projection area that also preexistingly includes the plurality of additional image content that is projected onto the projection surface by the projector, such that the second image is projected to be inserted into the projection area so as to then be concurrently displayed together with the preexisting plurality of additional image content (it can project both more detailed content and 
Regarding claim 28:
Kuncl discloses:
wherein the circuitry controls the display to display only the first image on the display, and controls the projector to not project the second image, based on a determination that the size of the continuous image is not greater than the size of the display (paragraph 103: if they do fit, there’s no need to use the ambiently displayed image as an overflow area).
Regarding claim 31:
Kuncl discloses:
wherein, after the portion of the second image is projected for the predetermined period of time, the circuitry controls the projector to project the portion of the second image and another portion of the second image different than the portion of the second image (this could follow from paragraph 105: for instance, after the time it could still be projecting image until another icon is selected, the selection which causes it to display another set of icons, so it displays first the portion of the second image and another portion after the predetermined time).
Regarding claim 32:
Kuncl discloses:
wherein the second image includes a user interface associated therewith to allow an input data to be input based on touch information on the second image (paragraphs 103-105), and
wherein the circuitry is further configured to control, based on a determination of whether a surface of the device contacts another object, the projector to project the second image (paragraph 98).
Regarding claim 33:
Kuncl discloses:
wherein the circuitry is further configured to control, based on a determination that the surface of the device contacts the another object, the projector to project the second image (paragraph 98), and
wherein the circuitry is further configured to control, based on a determination that the surface of the device does not contact the another object, the projector to not project the second image (paragraph 98).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19-20, 24, and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuncl in view of Yoo et al. (US 2010/0234077), and further in view of Bae et al. (US 2010/0079672).
These claims will be addressed out of order because of their dependency.
Regarding claim 29:
Kuncl discloses a device as discussed above.
Kuncl discloses:
wherein the second image includes a user interface associated therewith to allow an input data to be input based on touch information on the second image (paragraphs 103-105).
Kuncl does not disclose:
“wherein the circuitry controls, in accordance with a continuous drag operation on an object included in the first image in a direction towards the projection surface in a state where the touch information on the object indicates the object is touched with an operation tool, the display to display the first image so as to move the object toward the projection surface such that the display displays the first image to include part of the object and the projector projects the second image to include another part of the object.”
Yoo discloses:
wherein the circuitry controls, in accordance with a continuous drag operation on an object included in the first image in a direction towards the projection surface in a state where the touch information on the object indicates the object is touched with an operation tool, the display to display the first image so as to move the object toward the projection surface (Figs. 21A-B; paragraph 145).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Kuncl the elements taught by Yoo.
The rationale is as follows:
Kuncl and Yoo are directed to the same field of art.
Kuncl already discloses moving images to the projection surface but doesn’t say that the user can do it themselves with a continuous drag operation. Yoo in very similar circumstances teaches this functionality, given the user more options. One of ordinary skill in the art could have included this with predictable results.
Kuncl in view of Yoo still does not disclose where it moves it:
“such that the display displays the first image to include part of the object and the projector projects the second image to include another part of the object”
Bae discloses:
That when an image is dragged from one display to another, the first may display the first image to include part of the object and the second to include another part of the object (e.g., Figs. 6A-6C, paragraphs 106-107).
It would have been obvious to one of ordinary skill at the art at the time of the invention to include in Kuncl in view of Yoo such that the display displays the first image to include part of the object and the projector projects the second image to include another part of the object.
The rationale is as follows:
Kuncl, Yoo, and Bae are directed to the same field of art.
This is just applying the technique of Bae, with two displays, to the display and projection surface of Kuncl and Yoo, “increasing user convenience” (Bae: abstract). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 30:
Kuncl, etc., discloses:
wherein, after the circuitry controls the display to display the first image to include part of the object and the projector to project the second image to include another part of the object and in accordance with the continuous drag operation ending at a position on the projection surface, the circuitry further controls the display to display the first image to not include the object and controls the projector to project the second image to include the part of the object and the another part of the object (as taught by Bae, it moves from one display to the other).
Regarding claim 19:
Kuncl, etc., discloses:
wherein the circuitry controls the projector to project the second image on a side of the projection surface opposite to the display after the circuitry controls the display to move the first image toward the projection surface in accordance with the continuous drag operation (follows from the teaching of Bae).
Regarding claim 20:
Kuncl, etc., discloses:
wherein the circuitry controls the projector to project the second image when the circuitry obtains drag operation information associated with the continuous drag operation (the drag operation was taught by Yoo as discussed earlier).
Regarding claim 24:
Kuncl, etc., discloses:
wherein the second image includes a user interface associated therewith to allow an iput data to be input based on touch information on the second image (Kuncl paragraphs 103-105), and
wherein the touch information on the first image is associated with the position on the display at which the continuous drag operation begins (follows from the combination as discussed).


Claim 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuncl in view of Bamji et al. (US 2003/0165048).
Regarding claim 27:
Kuncl discloses a device as discussed above.
Kuncl does not disclose:
“wherein the circuitry controls the projector to project the second image, based on a displacement between the projection surface and a portion of a housing of the display and a determination that the housing of the display is positioned so as to be substantially vertical with respect to the projection surface.”
Bamji discloses:
wherein the circuitry controls the projector to project the second image, based on a displacement between the projection surface and a portion of a housing of the display and a determination that the housing of the display is positioned so as to be substantially vertical with respect to the projection surface (paragraph 95: where Bamji doesn’t require it to be vertical, but will determine it to be vertical if it is as part of determining how it should be displayed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Kuncl the elements taught by Bamji.
The rationale is as follows:
Kuncl and Bamji are directed to the same field of art.
Bamji discloses a method that can improve the projected display. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 21:
Kuncl, etc., discloses:
wherein the first display plane is substantially orthogonal to the second display plane (taught by Bamji as discussed above).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuncl in view of Bamji, and further in view of Camp, JR. (US 2009/0066857).
Regarding claim 26:
Kuncl in view of Bamji discloses a device as discussed above.
Kuncl in view of Bamji does not disclose:
“wherein the circuitry controls the projector to project the second image only when the displacement between the projection surface and the portion of the housing of the display falls within a predetermined threshold distance.”
Camp, JR., discloses:
wherein the circuitry controls the projector to project the second image only when the displacement between the projection surface and the portion of the housing of the display falls within a predetermined threshold distance (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Kuncl in view of Bamji the elements taught by Camp, JR.
The rationale is as follows:
Kuncl, Bamji, and Camp, JR., are directed to the same field of art.
Camp, JR. discloses a technique that can improve the projection. One of ordinary skill in the art could have included it with predictable results.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Kuncl does not disclose the new language of the claims. However, applicant’s arguments are predicated on the idea that only something like applicant’s own invention could meet this language. Applicant’s invention scrolls out the projection, projection some of it for a time, then more, etc.
Kuncl doesn’t do that. But Kuncl still meets the claim language, which does not clearly capture that idea. The claim only requires that the projection initialize part of the projection for a predetermined period of time. Well, Kuncl discloses this. Kuncl (e.g., paragraphs 103-105) discloses that there might be icons, etc., that only appear for a predetermined period of time. Other icons, on the other hand, may be there for longer. So part of this projection is there only for a predetermined period of time. While not much like applicant’s disclosed invention this meets the claim language.
From here, applicant’s arguments are only that the other references don’t teach this element. Since the claim language is met in Kuncl these arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKay (US 2007/0229650).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694